DETAILED ACTION

This Office Action is in response to the application 16287937, filed on 02/27/2019. 
Claims 1-20 submitted on 02/27/2019 are currently pending. 

Definition of terms that may be used: 
For example = e.g., paragraph = P., column = Col., for example column 17 = Col. 17

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction

Restriction to one of the following inventions is required under 35 U.S.C. 121: Examiner respectfully notes the following descriptions for inventions 1 and 2.
I. Group 1 (Invention 1) consists of claims 1-13 and 18-20, drawn to a system/method that depicts use of quality information and synchronized interior and exterior images to train a driving response model – classified in at least B60R2300/105, B60R2300/303, B60W2040/0827, G05D1/0221, G05D1/0246, and G06K9/00832.
II. Group 2 (Invention 2) consists of claims 14-17, drawn to a method that employs historic data, derived from vehicles piloted by humans, and a trained model in order to control an autonomous vehicle – classified in at least B60W2050/0028, B60W2050/0089, B60W2556/10, B60W40/09, B60W40/08, B60T2220/00, G05D2201/0213, and G06Q10/0838.

Inventions described by group 1 and group 2 are directed to related methods/processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). 
In the instant case, the inventions as claimed do not require the particulars of each other. Invention 1 does not require the particulars of Invention 2 as claimed because the driving response model trained from synchronized images could also be used for insurance data collection used for rate determination and/or assessment of human driver attentiveness. Alerts/notifications from a vehicle, associated with the aforementioned examples, are not exclusive to autonomous vehicle control. Also, one of the methods described incorporation of a “driving quality metric” into the model training. Invention 2 has separate utility, such as autonomous vehicle control utilizing other (e.g., fleet-originated, platoon-derived, and fleet-based) driving response models that do not require image synchronization.  It is apparent that autonomous vehicle control may occur using a driving response model that uses data other than synchronized images. Therefore, the inventions as claimed do not exemplify overlapping subject matter; and current evidentiary support does not deem them to be obvious variants.
The examiner has required restriction between the inventions. Further support in regards to a lack of overlapping scopes is provided by the incongruent CPC designations identified below. Additionally, use of past driving data and a response model, trained by data derived from sensors used to monitor vibrations in a suspension and sudden steering wheel turns, could be (and are currently) employed to influence autonomous vehicle control decisions. As explained, this example could achieve autonomous vehicle control functions without synchronized image data.  Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a 
The inventions possess different designations in the art based upon their distinct classifications and therefore require separate searches. The system/method uses quality information and images, exterior harmonized with interior, to train a driving response model; and it would be searched in at least B60R2300/105, B60R2300/303, B60W2040/0827, G05D1/0221, G05D1/0246, and G06K9/00832. In contrast the other method uses previous data, originating from human-piloted vehicle, and a trained driving model for controlling an autonomous vehicle; and it would be searched in at least B60W2050/0028, B60W2050/0089, B60W2556/10, B60W40/09, B60W40/08, B60T2220/00, G05D2201/0213, and G06Q10/0838.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE J PATRICK whose telephone number is (571) 272-8389.  The examiner can normally be reached on M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on (571) 270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.J.P./Examiner, Art Unit 3662     

/REDHWAN K MAWARI/Primary Examiner, Art Unit 3662